DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-45, 52-53, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2017/0246060). 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

44.  A seat positioning system comprising: 
a first frame member (comprising 120, 142, 143, Figures 4-10B); 
a second frame member (130, 160, Figures 4-10B); 
a first linkage member (126) coupled to the first frame member and coupled to the second frame member, the first linkage member being slidable relative to the first frame member; 
a second linkage member (128) coupled to the first frame member and coupled to the second frame member, the second linkage member being slidable relative to the first frame member; and 
a first lock having a first unlocked configuration in which the first linkage member is free to slide relative to the first frame member and a first locked configuration in which the first linkage member is prevented from sliding relative to the first frame member (first lock comprising portions of elements 125, 123, 121, corresponding to a forward, first link member 126, where a drive mechanism locks and unlocks the linkage members during operation, and where these can also include locking connections as described in paragraph 0053).

45.  The seat positioning system of claim 44 further comprising: a second lock having a second unlocked configuration in which the second linkage member is free to slide relative to the first frame member and a second locked configuration in which the second linkage member is prevented from sliding relative to the first frame member (second lock comprising portions of elements 125, 124, 122, corresponding to a rearward, second link member 128, where a drive mechanism locks and unlocks the linkage members during operation, and where these can also include locking connections as described in paragraph 0053).

48.  The seat positioning system of claim 45 further comprising: an actuator (190) configured to tilt the second frame member relative to the first frame member when either the first lock is in the first locked configuration or the second lock is in the second locked configuration (although functionally recited only, Miller is capable of the recited function where the operation of tilt actuator is functional when the first lock, second lock, or both locks are locked or unlocked).

49.  The seat positioning system of claim 48 wherein the actuator is configurated to tilt the second frame member relative to the first frame member in either a forward sloping orientation (Figure 8E) or a rearward sloping orientation (as described in paragraph 0041) based on whether the first lock is in the first locked configuration or the second lock is in the second locked configuration (where the first and second locks further comprise the locking of the gears described in paragraph 0041).

52.  The seat position system of claim 48 further comprising a forward end and a rearward end, wherein the second frame member displaces from the first frame member at the rearward end when the second frame member tilts relative to the first frame member (during forward tilting as provided by the disclosure in paragraph 0041).

53.  The seat position system of claim 52 wherein the second frame member displaces from the first frame member at the forward end when the second frame member tilts relative to the first frame member (during rearward tilting as provided by the disclosure in paragraph 0041).

55.  The seat positioning system of claim 48, wherein the seat positioning system includes only a single actuator configured to move the second frame member relative to the first frame member (in the embodiment of Figure 8E, where the lift motor 180’also provides tilting).

56.  The seat positioning system of claim 55, wherein the actuator is configured to move the second frame member while a user occupies a seat coupled to the second frame member (although functionally recited only, the actuator 180’ is capable of this function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Yakushinji (US 6123376).
Miller shows the seat positioning system, and discloses locks, as set forth above, but lacks the locks having catches for engaging the pins that slide in slots in the first base member.
On the other hand, Yakushinji shows a sliding pin and slot arrangement at 15, 20, 30, 40, 50, 60, 70 and a variety of catches for engaging the pin 15 in a desired position to lock a linkage mechanism.  
It would have been obvious to provide a catch or catches for locking the pins 121 and 122 of Miller at desired locations in the slots of Miller because doing so would provide an additional degree of control for locking and unlocking the movement of the pins 121 and 122 in the adjustment mechanisms of Miller.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

46.  The seat positioning system of claim 44 wherein the first lock comprises a first catch and first pin wherein the first catch and the first pin are engaged in the first locked configuration and are disengaged in the first unlocked configuration (in accordance with the statement of obviousness above).

47.  The seat positioning system of claim 45 wherein the second lock comprises a second catch and second pin wherein the second catch and the second pin are engaged in a second locked configuration and are disengaged in a second unlocked configuration (in accordance with the statement of obviousness above).

50.  The seat positioning system of claim 46 wherein the first catch comprises a first interior radial notch for engaging the first pin in the first locked configuration (as shown in Figures 10-13, for example, the notches have arcuate shapes that provide interior radial notches).

Claim(s) 46-47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Goertzen (US 5971482).
Miller shows the seat positioning system, and discloses tilt actuator 190, as set forth above, but lacks the actuator being extendible, telescoping, or a linear actuator.
On the other hand, Goertzen shows a tilt-adjustable chair, and an tilt adjusting actuator 120 for tilting the seat by causing relative sliding between parts of the chair.  
It would have been obvious to replace the tilt actuator 190 of Miller by a linear actuator, as taught by Goertzen, because doing so would provide the benefits inherent with the actuator 120 of Goertzen, such as simple construction without gears.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

51.  The seat positioning system of claim 48 wherein the actuator is extendible to cause the second frame member to tilt relative to the first frame member (in accordance with the statement of obviousness above).

54.  The seat positioning system of claim 48, wherein the actuator is a linear actuator comprising a telescoping body (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636